     Case 2:19-cv-09825-JEM Document 16 Filed 07/17/20 Page 1 of 1 Page ID #:465



 1

 2                                                                  JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     RALPH DAVIS, SR.,                          )    Case No. CV 19-9825-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                              Defendant.      )
                                                )
17
           In accordance with the Memorandum Opinion and Order Affirming Decision of the
18
     Commissioner of Social Security filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
20
     AFFIRMED and this action is dismissed with prejudice.
21

22
     DATED: July 17, 2020                           /s/ John E. McDermott
23                                                 JOHN E. MCDERMOTT
                                             UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
